  Case 14-03457          Doc 38    Filed 02/05/19 Entered 02/05/19 12:53:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-03457
         Taralene Hill

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/04/2014.

         2) The plan was confirmed on 04/22/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/11/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,725.00.

         10) Amount of unsecured claims discharged without payment: $137,590.01.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-03457        Doc 38        Filed 02/05/19 Entered 02/05/19 12:53:18                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $43,551.00
       Less amount refunded to debtor                           $1,230.99

NET RECEIPTS:                                                                                     $42,320.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,881.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,810.42
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,691.42

Attorney fees paid and disclosed by debtor:                   $119.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
BANK OF AMERICA                   Secured              NA       1,653.46         1,653.46      1,653.46         0.00
BANK OF AMERICA                   Secured       18,692.00     21,015.87        22,639.95            0.00        0.00
CITIMORTGAGE                      Secured       70,000.00            NA               NA            0.00        0.00
CITIMORTGAGE                      Unsecured     51,477.00            NA               NA            0.00        0.00
COOK COUNTY TREASURER             Secured             0.00           NA               NA            0.00        0.00
DEPENDON COLLECTION SE            Unsecured         706.00           NA               NA            0.00        0.00
DR PETER NEALE DO                 Unsecured            NA         136.76           139.76          29.69        0.00
GE MONEY BANK                     Unsecured      1,117.00            NA               NA            0.00        0.00
GM FINANCIAL                      Unsecured      3,000.00       3,000.44         3,000.44        637.30         0.00
ILLINOIS COLLECTION SVC           Unsecured      2,202.00            NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC           Unsecured         492.00           NA               NA            0.00        0.00
Lewis University                  Unsecured      2,380.00            NA               NA            0.00        0.00
MRSI                              Unsecured      4,209.00            NA               NA            0.00        0.00
Olivet Nazarene UNIV - SR1 -      Unsecured      7,063.00            NA               NA            0.00        0.00
REGIONAL ACCEPTANCE CORP          Secured       21,525.00     30,612.93        21,525.00      21,525.00    2,219.15
REGIONAL ACCEPTANCE CORP          Unsecured      8,366.00            NA          9,087.93      1,930.30         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     12,295.00     40,647.86        40,647.86       8,633.69         0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured     10,131.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      6,816.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      9,352.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-03457         Doc 38      Filed 02/05/19 Entered 02/05/19 12:53:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $22,639.95              $0.00             $0.00
       Mortgage Arrearage                                 $1,653.46          $1,653.46             $0.00
       Debt Secured by Vehicle                           $21,525.00         $21,525.00         $2,219.15
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $45,818.41         $23,178.46         $2,219.15

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $52,875.99         $11,230.98              $0.00


Disbursements:

         Expenses of Administration                             $5,691.42
         Disbursements to Creditors                            $36,628.59

TOTAL DISBURSEMENTS :                                                                      $42,320.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
